Citation Nr: 0420975	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  96-50 531	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to May 
1983 and from August 1988 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1983 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part, denied service connection 
for a left shoulder condition and a neck condition.  

These matters were previously before the Board in March 1998 
and December 2000, at which time the Board remanded the 
matters to the RO for additional development.  After 
accomplishing the requested development, to the extent 
possible, the RO continued the denial of the claims; hence, 
they have been returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

The veteran sustained a neck sprain in September 1981.  Such 
did not result in a chronic disability during service and the 
competent evidence indicates that a current neck and left 
shoulder condition, diagnosed as degenerative disc disease of 
the cervical spine, is likely age-related and not due to an 
injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).

2.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 1993 RO decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case in April 1995 which notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  

In the present case, the decision dated in August 1993 denied 
service connection for disabilities of the left shoulder and 
the cervical spine.  Only after that rating action was 
promulgated did the AOJ, in May 2001, provide adequate notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim. 

While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of the claim in 
August 1993, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised that the information and 
evidence needed to substantiate his claims for service 
connection.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit any relevant evidence 
in his possession.  The veteran did not respond to the 
letter.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the laws and regulations pertaining to his claims, and 
he has not advised the AOJ of the existence of any 
outstanding information or evidence relevant to his claims.  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2001 VA 
letter and, to a lesser extent, January 2001 letter on file, 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the May 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  
With respect to VA's duty to assist the veteran, the Board 
notes that no pertinent medical records from relevant sources 
have been identified by the veteran.  Moreover, during VA 
examinations, the veteran identified no additional sources of 
treatment.  The veteran was afforded VA examinations in 
September 1998, and September 2001.  Both examinations 
included opinions with respect to the likely etiology of the 
claimed disabilities.  The Board consequently finds that VA's 
duty to assist the veteran in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Background

Records from the first period of active duty reflect that the 
appellant received surgical treatment for a mole/nevus 
following complaints of soreness on the back of the neck and 
bleeding around the nevus in September 1976 and April 1979, 
respectively.  The pathology report reveals the nevus cells 
had a neural appearance. Other service medical records reveal 
a recurrent right shoulder injury manifested by swelling, 
pain on ROM, restricted mobility without paresthesias, 
weakness of grasp with good extension and flexion.  The 
diagnostic impression was sprained ligaments of the right 
shoulder.  A subsequent x-ray study of the shoulder was 
within normal limits. The 1979 separation physical 
examination reflects no current problem or residual back 
pain.  A notation is made upon the report of examination that 
the pathology report on the nevus was obtained and reviewed.

In September 1981, the appellant was evaluated several times 
for stiff neck after digging "post holes".  The examiner 
noted no trauma; on examination, the neck muscles were 
slightly tender with decreased ROM of the neck.  X-ray 
studies of the neck were negative; the diagnostic impression 
was overuse syndrome.  A February 1983 entry reveals a 
complaint of neck pain and painful movement of neck and back.  
The entry notes the appellant described discomfort in [the] 
upper trapezius near the upper extremities.  The diagnosis 
was muscular strain.  The March 1983 separation physical 
examination was normal; it was administratively reviewed for 
completeness and accuracy.  The report of examination bears 
the notation no defects of any significance.

There are no treatment records in evidence from May 1983 to 
August 1984, the reserve duty period.

The appellant provided medical records for the period March 
1985 to March 1988 and the verified second period of active 
duty.  Those records reveal evaluation and treatment for 
right shoulder discomfort (September 1988), a pinched nerve 
in the left shoulder (July 1990) described as left 
subscapular pain and a pinched nerve in the neck (July 1990).  
The diagnoses were right shoulder bursitis and/or mild 
glenohumeral joint laxity and probable cervical (C) 5 with 
possible posttraumatic arthritis, respectively.  The 
September 1988 x-ray studies of the neck were negative; the 
July 1990 x-ray studies revealed spina bifida at C2-C5 with 
slight straightening of the C-spine.  The evidence of record 
is devoid of a separation physical examination.

On VA examination in July 1993, the examiner's diagnosis 
relative to the shoulders was pain in both shoulders related 
to injuries.  An x-ray of the right shoulder revealed no bony 
abnormalities and the joint space was unremarkable.  The 
evidence of record does not contain an x-ray study of the 
left shoulder.  The examination of the neck revealed no 
abnormalities of the spine, no scars or injuries and no 
palpable masses in the neck.  X-ray examinations of the 
cervical spine or left shoulder were not performed.  The 
diagnosis was neck discomfort with normal range of motion.  

In conjunction with a September 1998 VA spine examination the 
veteran reported having pain in the neck and over the left 
scapula for the previous 15 years, but he did not report 
having received any treatment for his complaints since 
service.  The physical examination of the cervical spine was 
normal, and an X-ray study showed non-specific straightening 
of the cervical spine and degenerative changes, worse at the 
level of C4-5, with no evidence of significant foraminal 
encroachment.

During a September 1998 VA neurology examination the veteran 
reported having hit his head and sustained a loss of 
consciousness in July 1976, resulting in head and neck pain 
for two weeks following the injury.  He continued to have 
neck pain, for which he took over the counter medication.  He 
also reported having had to quit his job as a fisherman due 
to his symptoms.  The examiner described the neurological 
examination as normal, and found that the X-ray studies 
showed no evidence of any significant abnormalities.  The 
examiner stated that he was unable to make a determination as 
to whether the veteran's reported pain was secondary to the 
injuries he claimed to have experienced in service, in light 
of the negative neurological examination.

The report of a September 1998 VA joints examination also 
indicates that the veteran hit his head on a valve stem in 
1976, as the result of which he heard a crunch in his neck 
and was knocked out.  At the time of the examination he 
complained of his neck popping and cracking and left scapula 
pain.  The examiner referenced the September 1998 X-ray 
study, which showed what he described as a moderate degree of 
arthritis in the neck.  The examiner provided a diagnosis of 
cervical spondylosis and arthritis and stated that it was 
unlikely that the cervical arthritis was a direct result of 
the in-service injury, in that the veteran probably had a 
hereditary predisposition towards cervical arthritis, but 
that the injury may have exacerbated the arthritis.  

In a January 2001 letter, the RO asked the veteran to 
identify all medical care providers who had treated the 
veteran for a cervical spine or left shoulder condition since 
service.  There was no response to the RO's letter.  

In a May 2001 letter, the veteran was again requested to 
identify any evidence relevant to his claims for service 
connection for a cervical spine or left shoulder disability.  
There was no response to the RO's letter.  

Finally, the veteran was afforded a VA examination in 
September 2001.  The veteran reported that he injured his 
neck in 1978 while aboard the USS Sarabacci.  He stated that 
he stood up and hit an object with his head, sustaining a 
laceration.  He recounted that he complained of neck pain the 
next day, was placed on limited duty for a few days and then 
returned to full duty.  Since that time, he complained of 
intermittent neck pain radiating into his left scapula.  The 
veteran reported that he had not missed work as a result of 
his neck or shoulder condition.  

Upon physical examination of the neck, there was 70 degrees 
of flexion.  He could extend to 30 degrees with lateral 
rotation and bending to 40 degrees.  Strength testing and 
deep tendon reflexes in the upper extremities was equal and 
symmetric.  He had some mild paraspinous muscle tenderness in 
the cervical spine extending into the trapezious.  X-rays of 
the cervical spine demonstrated very minimal degenerative 
disc disease.  The impression was very mild degenerative disc 
disease of the cervical spine.  

Following a review of the veteran's service medical records 
and claims file, the examiner commented upon the in-service 
finding of spina bifida occulta.  The examiner noted that 
there was no spina bifida occulta at that level, rather a 
bifid spinous process which was normal for the cervical 
spine.  The examiner opined that the veteran's minimal 
cervical arthritis was mostly age-related.  He opined that 
the veteran's isolated injury in 1978 did not cause or 
contribute to his cervical degenerative disc disease.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The record in this case indicates that the veteran currently 
suffers from mild degenerative disc disease of the cervical 
spine.  Objectively, on the most recent VA examination in 
September 2001, he was found to have mild paraspinous muscle 
tenderness in the cervical spine extending into the 
trapezious.  The preponderance of the probative evidence 
however, reveals that the veteran's current condition is not 
due to an injury incurred in service.  In this respect while 
the veteran's service medical records reflect treatment for a 
muscular strain of the neck in September 1981, the competent 
evidences indicates that such did not result in a chronic 
disability of the neck, cervical spine or left shoulder.  
Subsequent to the injury in September 1981 there were no 
other medical treatment records in service showing treatment 
for the neck strain or a chronic neck or left shoulder 
condition.  Additionally, despite repeated requests by the RO 
for the veteran to identify treatment records subsequent to 
service no records were identified.  

Moreover, the Board finds probative the opinion of the VA 
examiner in September 2001 that the veteran's current 
degenerative disc disease of the cervical spine is most 
likely due to aging and not related to an acute and 
transitory injury in service.  The Board finds that this 
evidence constitutes the most probative medical evidence of 
record on the question of current disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The Board finds the opinion 
of the VA examiner in September 1998 that an injury in 
service "may" have exacerbated the arthritis is too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, the opinion 
is of limited probative weight.  

For the foregoing reasons, the Board finds that service 
connection for a left shoulder or a cervical spine disability 
is not warranted.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



